FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   August 1, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT


 EBRAHIM ADKINS,
               Plaintiff-Appellant,                       No. 11-3102
          v.                                   (D.C. No. 5:11-CV-03004-RDR)
 J. THOMAS MARTEN, Federal                                  (D. Kan.)
 District Court Judge,
               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


      After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Plaintiff Ebrahim Adkins appeals from the district court’s dismissal of his

civil action against the district court judge who denied Plaintiff’s prior petition

for a writ of habeas corpus. The court held that Plaintiff could not overturn the

ruling in the earlier habeas action through a § 1983 or mandamus action in the


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
district court. The court thus reasoned that Plaintiff’s prayers for prospective

injunctive relief were barred by the mandate in the earlier decision and that

Defendant’s judicial immunity barred any claims for other relief. The court

further concluded that, to the extent Plaintiff sought to raise new claims in

habeas, such claims could not be considered because Plaintiff had not obtained

Tenth Circuit authorization to file a second or successive § 2254 habeas petition.

      We see no error in the district court’s ruling, and we therefore AFFIRM

the dismissal of Plaintiff’s complaint for substantially the same reasons stated by

the district court. Moreover, because the claims Plaintiff seeks to raise in this

action were already raised and ruled on in the earlier habeas action, we DENY

Plaintiff’s request for this court to authorize the filing of a second or successive §

2254 application.


                                                ENTERED FOR THE COURT


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-